Name: Commission Regulation (EEC) No 2305/79 of 19 October 1979 enabling Member States to authorize preventive withdrawals of apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 79 Official Journal of the European Communities No L 264/ 17 COMMISSION REGULATION (EEC) No 2305/79 of 19 October 1979 enabling Member States to authorize preventive withdrawals of apples Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Member States may authorize producer organizations established on their territory to undertake preventive withdrawals of apples during the 1979/80 marketing year . Article 2 1 . Preventive withdrawals may not relate to more than 255 120 tonnes distributed by Member States in the following manner : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1301 /79 (2 ), and in particular Article 15a thereof, Whereas Commission Regulation (EEC) No 1596/79 of 26 July 1979 on preventive withdrawals of apples and pears (3 ) lays down the circumstances under which preventive withdrawals may be authorized ; Whereas, for the 1979/80 marketing year, apple production is estimated at 6 837 800 tonnes ;&gt; whereas expected surpluses in relation to production of 6 200 000 tonnes amount to 637 800 tonnes ; whereas preventive withdrawals may relate to no more than 40 % of this quantity, that is , 255 1 20 tonnes ; Whereas this quantity should be distributed among the various Member States in proportion to the surpluses anticipated in each one of them ; Whereas, during the period 12 to 25 September 1979, the prices communicated in accordance with the provi ­ sions of the first subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 1035/72 fluctuated on the St Truiden representative market between 10-40 ECU and 14-11 ECU per 100 kilograms ; whereas these prices have therefore stood, for eight successive market days, between the buying-in price and 80 % of the basic price ; Belgium 10 639 tonnes Denmark 3 163 tonnes Germany 65 668 tonnes France 67 913 tonnes Ireland 561 tonnes Italy 70 898 tonnes Luxembourg 255 tonnes Netherlands 22 374 tonnes United Kingdom 13 649 tonnes . 2 . Preventive withdrawals may relate only to apples of class II of the varieties referred to in the Annex . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 162, 30 . 6 . 1979, p. 26 . (3 ) OJ No L 189, 27 . 7 . 1979 , p. 47 . No L 264/ 18 Official Journal of the European Communities 20 . 10 . 79 ANNEX List of varieties of apples which may be the subject of preventive withdrawals Golden Delicious Imperatore Red Delicious and mutations Stark Delicious Starkcrimson Black Stayman Staymanred Stayman Winesap Richared Macintosh Red